Name: Commission Regulation (EC) No 1415/94 of 21 June 1994 on the issuing of import licences for certain processed mushroom products originating in China
 Type: Regulation
 Subject Matter: foodstuff;  Asia and Oceania;  tariff policy
 Date Published: nan

 22. 6. 94 Official Journal of the European Communities No L 155/ 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EC) No 1415/94 of 21 June 1994 on the issuing of import licences for certain processed mushroom products originating in China HAS ADOPTED THIS REGULATION : Article 1 For mushrooms of Agaricus spp. falling within CN codes 0711 90 40, 2003 10 20 and 2003 10 30 originating in China, the issuing of licences which may qualify for exemption from the additional amount provided for in Article 2 of Regulation (EEC) No 1796/81 is hereby suspended. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EEC) No 1707/90 of 22 June 1990 laying down detailed rules for the application of Regulation (EEC) No 1796/81 on imports of mushrooms from third countries ('), as last amended by Regulation (EC) No 3453/93 (2), and in parti ­ cular Article 5 (8) thereof, Whereas the quantities for which licences have been issued have reached the annual amount granted to China ; whereas the issuing of licences qualifying for the exemp ­ tion from the additional amount provided for in Article 2 of Council Regulation (EEC) No 1796/81 of 30 June 1981 on measures applicable to imports of mushrooms of Agaricus spp. falling within CN codes 0711 90 40 , 2003 10 20 and 2003 10 30 (3), as amended by Regulation (EEC) No 1 1 22/92 (4), should accordingly be suspended, Article 2 This Regulation shall enter into force on the day follo ­ wing its publication in the Official Journal of the Euro ­ pean Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 June 1994. For the Commission Rene STEICHEN Member of the Commission (&gt;) OJ No L 158, 23. 6 . 1990, p. 34. (2) OJ No L 316, 17. 12. 1993, p. 11 0 OJ No L 183, 4. 7. 1981 , p. 1 . (4) OJ No L 117, 1 . 5. 1992, p. 98 .